Citation Nr: 1201134	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to January 1946.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran filed a claim for increased compensation based on unemployability in September 2009 in conjunction with his notice of disagreement with his disability evaluation for PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Thus, the Board found that the Veteran's TDIU claim was part of his claim for an increased initial evaluation for PTSD and not a new claim.

In August 2010, the Board increased the Veteran's initial evaluation for posttraumatic stress disorder (PTSD) and remanded the component issue of TDIU for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, evaluated as 30 percent disabling, effective September 12, 2007, and residuals of left ankle fracture, evaluated as noncompensably (0 percent) disabling, effective January 15, 1946.

2.  The record does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2007 that provided information as to what evidence was required to substantiate the underlying claim of service connection for PTSD and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Notice of the requirements for TDIU was provided in September 2009 and August 2010 letters, and the claim was thereafter readjudicated in a November 2011 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In compliance with the Board's August 2010 remand, the Veteran was provided VCAA notice with respect to his TDIU claim in an August 2010 letter, additional VA treatment records from January 2009 to January 2011 were associated with the claims folder, and the Veteran underwent a VA psychiatric examination in March 2011 to determine the impact of his service connected PTSD on his employability.  This March 2011 examination did not specifically address the question of unemployability and the examiner did not have access to the claims file.  However, the examiner was provided with the claims folder in June 2011 and stated that, after a review of its contents, she had no new opinions to offer.  The claims file was again returned to that examiner for a November 2011 addendum opinion.  While the examiner declined to respond directly to whether the Veteran was unemployable, she did provide specific example of the types of mild impairment his PTSD would have on his employability.  The examination and addenda, when taken together, are deemed adequate.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner performed thorough clinical evaluations and provided a well-reasoned explanation of the effect of the Veteran's PTSD on his employability.  Thus VA has complied with the August 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran filed a claim of service connection for PTSD in September 2007.  The Veteran filed a claim for increased compensation based on unemployability in September 2009.  As noted above in the introduction, the Board has found that the Veteran's TDIU claim is part of his claim for an increased initial evaluation for PTSD and not a new claim.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service-connected for PTSD, evaluated as 30 percent disabling, effective September 12, 2007, and residuals of left ankle fracture, evaluated as noncompensably (0 percent) disabling, effective January 15, 1946.  His total combined rating for service-connected disabilities is 30 percent.  Thus, he has not met the threshold percentage requirements for TIDU as set forth under 38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

As gleaned from a private psychiatric evaluation dated September 2007 and the July 2009 VA psychiatric examination, the Veteran worked for approximately 40 years after his separation and then retired.  In his September 2009 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran stated that he did not remember the dates of his last employment, but again stated that he was last employed by VA, which is consistent with the information he provided during both psychiatric examinations.  This form was returned to the Veteran for more information and he resubmitted it with some additional information, including his assertion that he became too disabled to work as of April 24, 1987.

A June 2009 VA examination request notes that the Veteran is rendered essentially homebound due to severe spinal compression fracture.  The Veteran has not alleged, nor does the record indicate, that he severe spinal compression fracture is related to his active duty military service.  The July 2009 VA examiner found no symptoms of PTSD present at that time.

Recent VA outpatient treatment records show that the Veteran's health has declined and that he now resides in an assisted living facility.  These records do not attribute this decline to an increase in symptoms of his service-connected disabilities.  While this indicates that the Veteran would be unable to work, such information is not relevant to the question of whether the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  

In March 2011, the Veteran underwent a VA psychiatric examination in conjunction with this claim.  At that time, he was not found to have total occupational impairment due to his PTSD symptoms.  Instead, he was found to have transient or mild PTSD symptoms and decreased work deficiency and ability to perform occupational tasks only during periods of significant stress.

In a November 2011 addendum opinion, the March 2011 VA examiner noted that the Veteran's GAF score suggested mild psychiatric symptoms and, at the time of that examination, he would be expected to experience mild impairment in sedentary or physical employment due to his psychiatric condition.  Specifically, this examiner noted limitations due to memory and attention problems, daytime fatigue, difficulty handling stressful situations, and difficulty building important work relationships.  

In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Therefore, the additional functional impairments due to his non-service connected health problems are not considered for the purpose of establishing TDIU.  

The record contains no specifics regarding the Veteran's work tasks at his last job, thus his job experience is somewhat unknown.  Moreover, his TDIU claim form indicates no advanced education following high school.  While the lack of an advanced degree could be a barrier to some employment there is still no evidence to show that the Veteran's service connected PTSD and/or residuals of left ankle fracture have rendered him unemployable.  Thus, even considering his limited background in terms of education and training, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  

For the foregoing reasons, an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





(CONTINUED ON NEXT PAGE)

ORDER

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


